UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In Re Fred Dale Van Winkle,
Debtor,

Tammy Sprague, personal representative
of the estate of Fred Dale Van Winkle,

Plaintiff-Appellee,
v. ° Bankr. No. 13-11743-t7
Adv. No 15-01047
John Williams, Ellen B. Williams, and Chapter 7

Belleview Valley Land Co., Inc.
Defendants-Appellants.

RESPONSE TO MOTION TO REQUEST FOR RECOGNIZING BRIAN
VAN WINKLE’S RIGHT OF INTERVENTION AS ESTATE PERSONAL

 

REPRESENTATIVE AND SIMULTANEOUS REQUEST FOR REMOVAL

OF A STATE COURT RULING ACTION

COME NOW, John Williams, Ellen B. Williams and Belleview Valley Land Co.,

Inc. (collectively, “Defendants”), and files this Response to the pleading filed by Brian Van

Winkle on or about June 18, 2019, entitled “Motion to Request for Recognizing Brian Van

Winkle’s Right of Intervention as Estate Personal Representative, and Simultaneous Request
Removal of a State Court Ruling Action (the “Motion”) and show:
I. SUMMARY OF RESPONSE

This Court closed this case on June 18, 2019 at 7:19 a.m. Thereafter, Brian Van Wi

for

 

le

(“Brian”) filed his Motion purporting to request intervention as personal representative for the

Estate of Fred Van Winkle (the “Estate”) and removal of state court ruling. Defendants believe

the Motion is improper and should not even require a response. The file is closed, and no party

may file a motion with the court until the Court receives a proper motion to re-open, filed by a

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 1 ofp 1
proper party and based on proper grounds. In fact, Brian is not authorized to file a motion to
open, nor the Motion he did file. Even if he were so authorized, the Motion should be denied
numerous reasons. Accordingly, if the Court considers the Motion (which it should not),
Motion should be denied without further hearing or pleading. Again, however, it would be er
to even rule on the Motion at this point.

Il. ARGUMENT AND AUTHORITIES

The Motion should be ignored and/or denied on many grounds.

re-

for

the

TOr

A. The Court Lacks Jurisdiction Without_a Predicate Motion to Re-open and

Actual Re-opening.

This case was closed at 7:19 a.m. on June 18, 2019. Brian filed his Motion thereafter.

the Motion, Brian purports to file it “pro se” as a “defendant in intervention.” Brian requests

In

to

 

substitute in as the estate personal representative and represent the Estate and requests the c

rt

to “grant an order removing Tammy Sprague personal representative.” (Motion, p. 1). Tammy

Sprague was as, and continues to be, the Personal Representative of the Estate. Brian is not

currently the Personal Representative. Brian is an heir to the decedent debtor, Fred Van Wi

le.

Tammy Sprague is the court-appointed personal representative of the Estate of Fred Van Winkle.

(See: Lincoln County, New Mexico Probate Court No. 2728 & more specifically Exhibits “
&”B.”) Brian lacks standing to re-open this case, and the Motion should, therefore, be deni
(Further, this Court lacks subject matter jurisdiction to appoint, remove or substitute a Perso
Representative in a probate proceeding. ]

The bankruptcy court can re-open a closed bankruptcy file under 11 U.S.C.A. §3

However, the Tenth Circuit has expressly limited standing to request re-opening of a bankrupt

case to the debtor, a creditor of the debtor, or the trustee. In re Alpex Computer Corp., 71 F

A”
ed.

hal

MAT
S

3d

 

353, 354 (10th Cir. 1995). Only those parties “have a particular and direct stake in reopening

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 2 of ,
cognizable under the Bankruptcy Code.” Id., at 356. In Alpex, the Court held a defendant in an
infringement suit brought by the debtor lacked standing to reopen the bankruptcy case because it
was not a debtor, creditor or trustee of the bankrupt estate. Accordingly, the court ordered
dismissal. |
Brian Van Winkle similarly lacks standing, and his Motion must be denied. Brian did not
file a predicate motion to reopen. Therefore, the Court lacks jurisdiction and authority to reopen.
However, even if he did file such a motion, Brian is not a debtor, creditor or trustee. Brian
claims to have invested in the redemption right that the Trustee disclaimed in the bankruptcy.
That does not make him the debtor, a creditor of the debtor, nor the trustee. Thus, Brian lacks
standing to reopen, and his motion should be denied. See also In re Yoder Co., 158 B.R. 99,
100-01 (Bankr. N.D. Ohio 1993) (holding purchaser of bankruptcy assets lacks standing to
request re-opening of estate).

B. Brian Cannot Be Permitted to Represent the Estate Pro Se.

Brian files his motion “pro se,” asking to be appointed the personal representative of the

 

Estate. However, Brian is not an attorney. In federal court, a non-lawyer may not appear for and
practice law on behalf of an entity, such as the debtor’s estate. Jn re Shattuck, 411 B.R. 378, 383
(10th Cir. BAP (Colo.) 2009) (holding a non-lawyer may not act in a representative capacity|on
behalf of the receivership estate); Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir.1997) (non-
attorney executrix of probate estate was not permitted to appear pro se to defend estate against
claims made in federal litigation because the estate had creditors and beneficiaries other than the
executrix and she would be advocating the rights of others in violation of 28 U.S.C. § 1654);
Knoefler v. United Bank of Bismarck, 20 F.3d 347, 347-48 (8th Cir.1994) (non-lawyer trustee

lacked legal capacity to represent trust); CE. Pope Equity Trust v. United States, 818 F.2d 696,

 

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 3 of r 3
697-98 (9th Cir.1987) (non-attorney trustee had no authority to appear for trust); Bell v. S. bay

European Corp., 486 F.Supp.2d 257, 259 (S.D.N.Y.2007) (trusts are “artificial creatures of state

law” that cannot appear in court through lay persons); Alpha Land Co. v. Little, 238 F.R.D. 497,

502 (E.D.Cal.2006) (action by non-attorney trustee on behalf of trust dismissed for lack

lof

standing). New Mexico law is the same. Lee v. Catron, 2009-NMCA-018, {§ 4-8, 145 N.M.

573 (“Where one is acting as a fiduciary for the benefit of others, he may not present arguments

to a court pro se.”’)

The estate representative necessarily represents the debtor and the creditors of the estate.

Shattuck, 411 B.R. at 383. However, only a licensed attorney may appear in federal court

on

behalf of other parties. Id. Therefore, a non-lawyer simply cannot seek to represent the estate

pro se. ld; In re Metheney, No. 15-10408-J7, 2015 WL 4627885, at *1—2 (Bankr. D.N.M. Aug

3,

2015) (opinion by Judge Jacobvitz holding co-personal representative and property manager of

Estate could not initiate an adversary proceeding pro se); McConnell v. Bd. of Cv.

Commissioners for Cty. of Rio Arriba, No. CV 09-522 MCA/WPL, 2009 WL 10706705, at

(D.N.M. Dec. 31, 2009) (unpublished opinion) (holding, ”a pro se plaintiff may not seek! to

represent the interests of third parties in federal court”).

Brian is not an attorney. Brian would be illegally practicing law without a license to
a motion for the estate or its creditors. Brian is not represented by counsel. In fact, in
attachments to his motion Brian clearly identifies that he tried to find an attorney, but they t
him his arguments are frivolous. In fact, his arguments are frivolous. Regardless, Brian may

represent the Estate pro se, and, therefore, Brian’s motion is illegal and must be denied.

rile

his

old

hot

 

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 4 of 4
C. Brian Failed to Pay the Filing Fees.
Brian did not pay the Court its due filing fees, claiming that any fees should be “way

until the Estate account is reopen and has funds.” (Motion, p. 2). Under the above author

Brian lacks standing or authority to request waiver of the fees because he is not a lawyer and is

seeking illegally to represent an entity. David M. McCrary Estate & Tr. v. Lowes Corp., }
2:07CV346JTG, 2007 WL 3306643, at *1 (D. Utah Nov. 5, 2007) (non-published opini¢
(holding application to proceed in forma pauperis could not be granted because plaintiff was
eligible to proceed in any capacity as a non-lawyer seeking to represent an estate and trust |
se).

D. Brian Cannot Show Good Cause to Reopen

Even if Brian had standing to request re-opening and had done so, Brian simply can
show good cause that would permit re-opening this case. Brian seeks to re-open the case for
sole purpose of removing the state court proceeding to this court because he does not like
tuling by District Court Judge Counts. That is not sufficient cause to re-open a clos

bankruptcy case. /n re lannacone, 21 B.R. 153 (Bkrtcy.D.Mass. 1982) (holding debtor's desird

litigate issue, of creditor's actual knowledge of bankruptcy proceeding, in bankruptcy court

rather than state court was insufficient to “accord relief” or to constitute “cause” for reopen]

case).

Brian apparently seeks a ruling herein pertaining to the redemption right and the n
dischargebility of certain debts. Those are issues over which the bankruptcy and state ca
have concurrent jurisdiction. And, because another competent court is addressing the issue, ¢
court simply lacks authority to re-open the file to wrestle away that concurrent jurisdiction. /4

Strano, 248 B.R. 493 (Bkrtcy. D.N.J. 2000) (bankruptcy court would not reopen no-as

red

ty,

No.
Dn}
hot

pro

hot
the
the
sed

to

ng

Dn-
urt
his
re

set

 

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 5 of 5
Chapter 7 case to allow complaint to be filed for determination of nondischargeability | of

unscheduled debt, as one for debtor's intentional tort, where there was pending state co

urt

|
action); In re Littlefield, 17 B.R. 549 (Bkrtcy. D.Me. 1982) (bankruptcy court had only

concurrent jurisdiction with state court to determine dischargeability of debtor's obligation to his

former spouse and where that former obligation was found to be nondischargeable by state court

of competent jurisdiction, debtor was not entitled to reopen his Chapter 7 case); Jn re Raskin,
B.R. 343 (Bkrtcy. S.D.Fla. 1987) (Chapter 7 debtors would not be allowed to reopen their case
avoid judicial lien on property claimed as homestead, where debtors could not obtain relief un
Bankruptcy Code which was not equally available under state law in state court).

The fact that Brian does not like the ruling of the state court simply is not adequ

grounds to re-open this file and remove that state court proceeding. /n re Gianopolous, 584 BL

78

to

Her

ate

R.

598 (Bkrtcy. $.D.N.Y. 2018) (reopening debtor's Chapter 7 case to obtain order staying creditor

from prosecuting state court action, which sought to enforce guaranty executed by debti
brother and claimed that debtor fraudulently induced creditor to make loan, was not permitte
In re Hepburn, Bkrtcy., 27 B.R. 135 (E.D.N.Y. 1983) (case in which trustee did not assu
residential lease would not be reopened to provide for declaration that lease was at an end,
state courts, in a dispossessory proceeding, were as able as bankruptcy court to apply the law
bankruptcy).

E. Brian’s Claims Are Barred by Rule of the Case and Res Judicata.

The question of whether a bankruptcy court may reopen a debtor's case is also depend

upon whether the court has authority to conduct the business that the party is requesting once

case is reopened. Matter of Hanks, 182 B.R. 930 (Bkrtcy.N.D.Ga. 1995). In this case, Bri

Van Winkle is requesting this Court to overrule Judge Counts and hold that the lien on the Ot

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 6 of

Dr's
d);
me
as

of

ent
the
jan

eTO

 
County property was discharged entirely in bankruptcy and should not be allowed to re-attach

through the redemption process. (Motion, attachment, p. 1)(“ The state court under Juc
Counts has just recently allowed a Discharged debt set forth by this Bankruptcy court to
allowed. In state court, in doing so, the state court has upset the balance provided by this co
between Debtor and Creditor. This has also put Redemption funds deposited with the state co
at risk. This ruling allows perpetual lien reattachment if left as Is.”).

That issue — the reattachment of the lien upon redemption by the debtor — was address
by the Bankruptcy Appellate Panel (“BAP”) in its opinion in this case issued on April 3, 20
The BAP ruled that, under New Mexico law, that a judgment lien follows real property
bankruptcy and the debtor can re-foreclose property redeemed by the original debtor in st

court. (BAP Opinion, pp. 12-14). Accordingly, the BAP reversed this court and held t

ige
be
urt

urt

sed
18.
in
ate

hat

Defendants’ efforts to re-foreclose and collect the redemption monies in the state court

proceeding was not a violation of the automatic stay. Id.

The BAP opinion is final. This court and the parties hereto are bound by the B
opinion under the rule of the case and res judicata principles. Therefore, this Court sim
could not open back up to conduct the business Brian is requesting, even if it wanted to do so.

F. This Court Lacks Jurisdiction to Remove Tammy Sprague

 

Also, Brian cannot intervene and seek removal of the case, until the current perso
representative, Tammy Sprague, is removed. This Court lacks jurisdiction or grounds to rem¢
Tammy Sprague. There is no evidence Mrs. Sprague breached any duties to the Estate of

otherwise subject to removal. Matter of Estate of Robbin, 230 Mont. 30, 34, 747 P.2d 869, §

AP

hal

aVE

is

71

(Mont. 1987) (refusing removal without evidence of wrongdoing and noting, “The appointment

of a personal representative should not be annulled except under the most extre

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 7 of

me

 
circumstances.”). Removal of a personal representative is a drastic action and should only

‘be

resorted to when administration of estate is endangered. /n re Murphy's Estate, 336 So.2d 697

(Fla. App. 4 Dist. 1976). In this case, there is no estate to endanger. There certainly are
grounds to remove Tammy Sprague as personal representative.

Even if there were, this Court lacks jurisdiction to remove the personal representati
Jones v. Harper, 55 F. Supp. 2d 530 (S.D.W. Va. 1999) (probate exception to federal jurisdict
precluded court from removing husband as personal representative). The state court prob
judge, or Judge Counts, would be the appropriate court to remove Mrs. Sprague. Judge Cou
has assumed authority over the res (the redemption right, redemption payment and real prope

at issue), and this Court may not usurp that jurisdiction. Id. (holding the probate except

no

on
ate
nts
rty

on

prohibits federal courts from exercising jurisdiction over property that is in the possession of a

state court),

Notably, Brian Van Winkle already tried unsuccessfully to intervene in the pending st
court proceeding before Judge Counts. Brian apparently already recognized the authority of
state court judge to decide that issue. Judge Counts refused his request. Having been told
mom “no,” Brian now comes to dad. That is entirely improper.

G. Other Grounds for Denial Exist.

 

Defendants could (and when required will) provide further grounds for denying Bria
many requests. However, this case has gone on long enough, and Defendants should not
required to even file a response to a motion filed by a non-lawyer pro se in violation of
bankruptcy and general federal rules. When and if Brian hires an attorney and files the corr
and legal motions, Defendants will further identify the additional grounds for denial of

requested relief.

ate
the

by

be
the
ect

the

 

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 8 of 98
WHEREFORE, the Motion should be denied (and/or ignored by the Court) and

Defendants should receive such other relief to which they are entitled.

Martin, Dugan & Martin

7D

By

 

W. T. Martin, Jr.

509 W. Pierce St.

P.O. Box 2168

Carlsbad, NM 88221-2168
(575) 887-3528

Fax (575) 887-2136

e-mail: martinlaw@zianet.com
Attomeys for BVL & Williams

CERTIFICATE OF SERVICE

I hereby certify that on June 26, 2019, I served copies of the foregoing pleading on
following persons:

R. Trey Arvizu, III,
P.O. Box 1479
Las Cruces, NM 88004

Brian Van Winkle
P.O. Box 2595
Ruidoso, NM 88355

Martin, Dugan & Martin

7:

By

 

W. T. Martin, Jr.

Case 13-11743-t7 Doc 79 Filed 06/26/19 Entered 06/26/19 15:29:23 Page 9 of

the

 
